DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention Group I in the reply filed on October 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said piston outlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the length of said chamber" in line 1 and “the coupled housing parts: in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory (US 7,681,807).
With respect to claim 1, Gregory discloses a pressure actuated valve (10. Figs. 1-15) comprising: a housing (34 and 30) having a fluid inlet (94), a fluid outlet (52), and a central chamber (chambers of 34 and 30); 
b. a hollow movable piston (200, 370, 358 and 372) and traversing said chamber, said piston having a fluid inlet (162) adjacent to said housing inlet and a fluid outlet (330 and 354) adjacent to said housing outlet; 
c. a first U-cup seal (224 is axially in) between said housing inlet and said piston, and a second U-cup seal (50 is axially in) between said housing outlet and said piston for creating a seal between said piston and said chamber; 
d. at least one air vent (260, 266 and 270) in a wall of said chamber (Fig. 3); 
e. a stop (top surface of the bottom wall of 34 and underside of cup shaped component below 124. The two surfaces acted or engaged on each other to form a Stop. See Fig. 1 with additional annotations below) at (near) said housing inlet, and a third seal (bottom surface of the cup shaped component below 124 and bottom surface of moveable housing 30) on (radially covering) said movable piston for engagement with said stop (top surface of the bottom wall of 34) for preventing (hindering) fluid from flowing into said hollow piston when said third seal is engaged against said stop; and 
f. a biasing member (36) on (over) said piston for urging said third seal against said stop; wherein increased fluid pressure at said housing inlet causes said piston and said third seal to move said biasing member when a threshold pressure is reached (Fig. 1), separating said stop from said third seal, and allowing fluid to enter into and pass through said hollow piston and exit through said housing outlet.
With respect to claim 2, Gregory discloses wherein said housing comprises two parts (34 and 30) which may be coupled together to form said chamber or uncoupled to allow access to said chamber.
With respect to claim 3, Gregory discloses wherein said stop comprises a central head (See Fig. 1 with additional annotations below) for temporary engagement with said third seal, and a plurality of arms having gaps (shown in Fig. 8 when compared to Fig. 2) between them through which fluid may flow, each of said arms being engaged with a cylindrical groove in said housing inlet for holding said stop in place.
With respect to claim 4, Gregory discloses wherein said piston inlet further comprises a pair of annular rings (rings above and below 224) defining a circumferential gap (gap occupied by 224) therebetween and wherein said first U-cup seal is provided in said circumferential gap.
With respect to claim 5, Gregory discloses the valve further comprising an annular guide (288 and 282) slidably engaged around (adjacent) said piston outlet and wherein said second U-cup seal is provided around (adjacent) said piston between said annular guide and said housing outlet.
With respect to claim 6, Gregory discloses wherein said housing inlet is in fluid communication with an irrigation water line (the source pipe) and said outlet is in fluid communication with an emission device (rotating nozzle 52 and drive mechanism 70).
With respect to claim 7, Gregory discloses wherein the length of said chamber may be adjusted by (threaded cap between 34 and 30) adjusting the distance between the coupled housing parts in order to change the amount of threshold water pressure needed to move said biasing member (the larger the distance between 34 and 30, the bigger the volume of the housing and the higher the pressure is needed to become a threshold water pressure. Same configuration as the Applicant’s invention).
With respect to claim 8, Gregory discloses wherein said housing parts comprise complementary threadings (See Fig. 1 with additional annotations below), and said threshold water pressure is adjusted by threading said housing parts into or out of each other.
With respect to claim 9, Gregory discloses wherein said third seal comprises a ring shape (circular bottom of the cup shaped component below 124 and bottom surface of moveable housing 30) to provide a watertight seal against the central head of said stop to prevent water from entering the hollow piston while in a sealed position (when 10 is fully retracted).
With respect to claim 10, Gregory discloses wherein said biasing member is a removable spring which encircles said piston.

    PNG
    media_image1.png
    735
    767
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a pressure actuated valve: Hartman, Witty et al., Clark, Higgins, Newton et al. and Lawson.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 21, 2022